                Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 1 of 6




 1   HUBERT T. LEE (NY Bar #4992145)
     SONYA J. SHEA (CA Bar #305917)
 2   U.S. Department of Justice
 3   150 M Street, NE Suite 4.1116
     Washington, D. C. 20002
 4   Hubert.lee@usdoj.gov; sonya.shea@usdoj.gov
     Telephone (202) 514-1806 (Lee)
 5   Telephone (303) 844-7231 (Shea)
     Facsimile (202) 514-8865
 6

 7   Attorneys for Defendants

 8                                 UNITED STATES DISTRICT COURT
 9                                NORTHERN DISTRICT OF CALIFORNIA
10
     WATERKEEPER ALLIANCE, INC.;
11   HUMBOLDT BAYKEEPER, a program of                 Civil Case No. 18-cv-3521
     Northcoast Environmental Center; LAKE
12   WORTH WATERKEEPER; MISSOURI
                                                      STIPULATION AND [PROPOSED]
13   CONFLUENCE WATERKEEPER;
                                                      ORDER TO STAY PROCEEDING
     MONTERREY COASTKEEPER, a program of
                                                      AND CONTINUE DEADLINES BY 60
14   The Otter Project, Inc.; RIO GRANDE
                                                      DAYS
     WATERKEEPER, a program of WildEarth
15   Guardians; RUSSIAN RIVERKEEPER;
     SNAKE RIVER WATERKEEPER, INC.;
16   SOUND RIVERS, INC.; UPPER MISSOURI
17   WATERKEEPER, INC.; TURTLE ISLAND
     RESTORATION NETWORK; WILDEARTH
18   GUARDIANS; ECOLOGICAL RIGHTS
     FOUNDATION,
19

20                  Plaintiffs,
21
           v.
22
     JANE NISHIDA, in her official capacity as
23   Acting Administrator of the U.S. Environmental
     Protection Agency; U.S. ENVIRONMENTAL
24   PROTECTION AGENCY; RICKY DALE
25   JAMES, in his official capacity as Assistant
     Secretary of the Army for Civil Works; and
26   U.S. ARMY CORPS OF ENGINEERS,

27
                   Defendants.
28
               Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 2 of 6




 1          Pursuant to Local Rules 6-2 and 7-12, Plaintiffs Waterkeeper Alliance, Inc.; Humboldt

 2   Baykeeper; Lake Worth Waterkeeper; Missouri Confluence Waterkeeper; Monterrey Coastkeeper; Rio

 3   Grande Waterkeeper; Russian Riverkeeper; Snake River Waterkeeper, Inc.; Sound Rivers, Inc.; Upper

 4   Missouri Waterkeeper, Inc.; Turtle Island Restoration Network; WildEarth Guardians; and Ecological

 5   Rights Foundation1 (collectively “Plaintiffs”) and defendants Jane Nishida, EPA, Senior Official

 6   Performing the Duties of the Assistant Secretary of the Army for Civil Works Vance F. Stewart, III,

 7   and U.S. Army Corps of Engineers (collectively “the Agencies”)2 hereby stipulate to and respectfully

 8   request that the Court enter the attached order staying the above-captioned proceeding by 60 days and

 9   extending all existing deadlines by 60 days;

10          WHEREAS Plaintiffs initially filed this lawsuit on June 13, 2018 to challenge the Agencies’

11   2015 regulation that revised certain regulatory provisions relating to the definition of “waters of the

12   United States” under the Clean Water Act (“CWA”). See Compl., Dkt. No. 1, ¶ 3 (challenging Clean

13   Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054 (June 29, 2015) (“Clean

14   Water Rule”));

15          WHEREAS, on September 12, 2019, the Agencies signed a final rule entitled “Definition of

16   ‘Waters of the United States’—Recodification of Pre-Existing Rules” (“Repeal Rule”);

17          WHEREAS, the Repeal Rule rescinded the Clean Water Rule;

18          WHEREAS, the Repeal Rule was published in the Federal Register on October 22, 2019, and

19   became effective on December 23, 2019. 84 Fed. Reg. 56,626 (Oct. 22, 2019);

20

21
     1
22    Plaintiffs Lake Worth Waterkeeper; Missouri Confluence Waterkeeper; Rio Grande Waterkeeper;
     Sound Rivers, Inc.; WildEarth Guardians; and Ecological Rights Foundation are new to the case and
23   were added by the proposed Amended Complaint. Former Plaintiffs Center for Biological Diversity and
     Center for Food Safety were voluntarily dismissed by stipulation on November 12, 2020. See Dkt. 90.
24
     2
25    Environmental Protection Agency (“EPA”) Acting Administrator Jane Nishida is automatically
     substituted for Andrew Wheeler pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
26   Likewise, Senior Official Performing the Duties of the Assistant Secretary of the Army for Civil Works
     Vance F. Stewart, III is automatically substituted for R.D. James.
27

     STIPULATION TO STAY CASE                                                                       18-cv-3521
     AND CONTINUE DEADLINES                                  1
               Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 3 of 6




 1          WHEREAS, on January 23, 2020, the Agencies signed another final rule entitled “Navigable

 2   Waters Protection Rule: Definition of ‘Waters of the United States’” (“Replacement Rule”). The

 3   Replacement Rule redefines “waters of the United States” under the CWA and was promulgated to

 4   replace the Repeal Rule’s definition of “waters of the United States;”

 5          WHEREAS, the Replacement Rule was published in the Federal Register on April 21, 2020, see

 6   85 Fed. Reg. 22,250 (Apr. 21, 2020), and became effective on June 22, 2020;

 7          WHEREAS, on May 27, 2020, the parties stipulated and respectfully requested that the Court

 8   stay the parties’ remaining summary judgment briefing on the Clean Water Rule. See Dkt. 82;

 9          WHEREAS, the stipulation also informed the Court that it was the parties’ position that this

10   would preserve judicial resources because the Plaintiffs intended to file a new complaint in this case

11   challenging the Repeal Rule and the Replacement Rule as well. Id.;

12          WHEREAS, the Court granted the stipulated request the same day that it was filed by the

13   parties. See Dkt. 83;

14          WHEREAS, on September 25, 2020, the Court denied Plaintiffs’ summary judgment motion

15   with respect to the Clean Water Rule without prejudice to its renewal. Dkt. 84;

16          WHEREAS, on December 24, 2020, the Court granted Plaintiffs leave to file an Amended

17   Complaint in this case that addresses Plaintiffs’ challenges to the Clean Water Rule, Repeal Rule, and

18   Replacement Rule. Dkt. 92. The Court further ordered the Agencies to, among other things, file their

19   response to Plaintiffs’ Amended Complaint no later than 60 days from the date the Amended

20   Complaint was deemed filed–– i.e., no later than February 22, 2021. Id.;

21          WHEREAS, on January 19, 2021, third-party Chantell and Michael Sackett filed a motion to

22   intervene on behalf of the Agencies. Dkt. 95. Plaintiffs filed an opposition to this motion on February 2,

23   2021. Dkt. 100. The motion to intervene is set to be heard on February 25, 2021. Dkt. 95;

24          WHEREAS, there are no other outstanding motions or deadlines before the Court in this matter;

25          WHEREAS, on January 20, 2021, President Biden issued an Executive Order entitled

26   “Executive Order on Protecting Public Health and the Environment and Restoring Science to Tackle

27   the Climate Crisis.” 86 Fed. Reg. 7037 (Jan. 25, 2021). In conformance with the Executive Order, the

     STIPULATION TO STAY CASE                                                                     18-cv-3521
     AND CONTINUE DEADLINES                                 2
               Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 4 of 6




 1   Agencies are reviewing many rules promulgated in the last four years, including the Repeal Rule and

 2   Replacement Rule at issue in this case.

 3           Accordingly, the parties agree and stipulate that, subject to approval from the Court, the above-

 4   captioned proceeding should be stayed for 60 days to give appropriate officials adequate time to review

 5   the Replacement Rule and the Repeal Rule and determine whether the rules should be maintained,

 6   modified, or otherwise reconsidered.

 7           The parties further stipulate that all existing deadlines be continued by 60 days, including the

 8   Agencies’ deadline to file a response to Plaintiffs’ Amended Complaint, which is currently set for

 9   February 22, 2021, and the hearing on the motion to intervene, which is currently set for February 25,

10   2021.

11           This joint motion is without prejudice to the right of any party to seek a further stay at the end

12   of the abeyance period. The Parties retain the right to move this Court to lift the stay prior to the end of

13   the abeyance period if circumstances warrant resuming litigation.

14           Granting this motion will not prejudice any party, will conserve the Parties’ resources, and will

15   promote the interest of judicial economy.

16           For the foregoing reasons, the Parties respectfully request that the Court stay this proceeding for

17   60 days and extend all existing deadlines by 60 days.

18   Dated: February 11, 2021                      Respectfully submitted,

19
                                    By:            /s/ Hubert T. Lee
20                                                 HUBERT T. LEE (NY Bar #4992145)
21                                                 SONYA J. SHEA (CA Bar #305917)
                                                   U.S. Department of Justice
22                                                 Environment & Natural Resources Division
                                                   Environmental Defense Section
23                                                 4 Constitution Square
                                                   150 M Street, NE
24
                                                   Suite 4.1116
25                                                 Washington, D. C. 20002
                                                   Hubert.lee@usdoj.gov
26                                                 sonya.shea@usdoj.gov
                                                   Telephone (202) 514-1806 (Lee)
27                                                 Telephone (303) 844-7231 (Shea)
     STIPULATION TO STAY CASE                                                                       18-cv-3521
     AND CONTINUE DEADLINES                                  3
             Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 5 of 6




                                        Facsimile (202) 514-8865
 1

 2                                      Attorneys for the Agencies

 3
                                        /s/ Christopher Sproul
 4                                      CHRISTOPHER SPROUL (CA Bar #126398)
                                        Environmental Advocates
 5
                                        5135 Anza Street
 6                                      San Francisco, CA 94121
                                        csproul@enviroadvocates.com
 7                                      Telephone (415) 533-3376
                                        Facsimile (415) 358-5695
 8
                                        Attorney for Plaintiffs
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION TO STAY CASE                                                 18-cv-3521
     AND CONTINUE DEADLINES                      4
               Case 3:18-cv-03521-RS Document 102 Filed 02/11/21 Page 6 of 6




 1                                           [PROPOSED] ORDER

 2          Pursuant to stipulation, the above-captioned matter is stayed for 60 days. It is further ordered

 3   that all existing deadlines are extended for 60 days.

 4   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 5   DATED this _____day of _______, 2021.

 6

 7                                         _____________________________
 8
                                           Richard Seeborg
 9                                         United States District Court Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATION TO STAY CASE                                                                      18-cv-3521
     AND CONTINUE DEADLINES                                  5
